          Case 1:18-cv-09105-SLC Document 53 Filed 10/30/19 Page 1 of 2




BY: ECF
Honorable Sarah L. Cave
United States District Court
Southern District of New York
500 Pearl St.
New York, NY 10007-1312

                                                                           October 30, 2019

   Re:      Lara Fashion Limited, et al. v. Habib Arazi, et al., No. 1:18-cv-09105 (SLC)

         Dear Judge Cave,

      We write as counsel to Lara Fashion Limited (“LFL”) and New Fairsel Limited
(“NFL”; collectively, the “Plaintiffs”), with input of the Defendants, pursuant to the
Court’s order that the parties submit a joint letter detailing the agenda to be discussed
during a telephone conference scheduled for November 5, 2019 at 3:00 p.m. See ECF Dkt.
52.
      From the Plaintiffs’ vantage, the outstanding matters requiring the assistance of
the Court are as follows:
            1. Notwithstanding the Plaintiffs demands, the Defendants are unwilling to
               produce complete QuickBooks files for the corporate Defendants and
               maintain that the PDF records already produced satisfy their discovery
               obligations and this Court’s prior order. See ECF Dkt. Nos. 41 (Order
               compelling production, “Order”); 44 (Plaintiffs’ Letter for 37.2 Conference
               for Sanctions for Non-Compliance); 47 (Defendants’ Response to Letter for
               37.2 Conference); 51 (Plaintiffs’ Reply Letter in Support of 37.2 Conference).
               The Plaintiffs have sought a Local Rule 37.2 Conference requesting leave to
               file their motion for further production and sanctions. See id. The Plaintiffs
               and Defendants disagree about whether production of the corporate
               Defendants’ QuickBooks files is required by the Order.

            2. The Plaintiffs have also sought a Local Rule 37.2 Conference because the
               Defendants’ Supplemental Interrogatory Responses were due on August 8,
               2019, but not served until October 12, 2019 and even then, were deficient
               because they are unsigned as required by the Federal Rules of Civil
  Case 1:18-cv-09105-SLC Document 53 Filed 10/30/19 Page 2 of 2



       Procedure. See ECF Dkt. No. 51 (Plaintiffs’ Reply Letter in Support of 37.2
       Conference enclosing Defendants’ email and Supplemental Interrogatory
       Responses); F.R.C.P. Rule 33(b)(5). The Plaintiffs and Defendants disagree
       as to whether the belated service of the unverified Supplemental
       Interrogatory Responses warrants sanctions per the Court’s prior Order
       [ECF Dkt. No. 41].

   3. During the conference held on July 18, 2019, Judge Pitman instructed the
      parties to meet and confer regarding the extension of discovery and other
      deadlines in this action in light of his order to compel. The Plaintiffs believe
      that until full and complete QuickBooks (or other accounting records) are
      produced, they cannot proceed with the deposition of the Defendants. See
      ECF. Dkt. Nos. 44, 48, 49, 51. Both the Plaintiffs and the Defendants agree
      that the scheduling of depositions would be impractical prior to a ruling on
      whether further financial records/interrogatory responses are required.

   4. On August 20, 2019 the Plaintiffs filed a letter-motion, with the consent of
      the Defendants, seeking an extension of previously scheduled deadlines.
      ECF Dkt. No. 42. On October 10, 2019, this Court denied the Plaintiffs’
      letter-motion without prejudice to renewal by formal motion. ECF Dkt. 46.
      On October 16, 2019, the Plaintiffs filed a formal motion seeking an
      extension of previously ordered deadlines for “good cause.” See ECF Dkt.
      Nos. 48-50. Both the Plaintiffs and Defendants agree that the scheduled
      deadlines in this case should be extended so as to permit the parties to
      complete depositions once document production is complete.


We thank the Court for its attention to this matter.




                                   Respectfully submitted:

                                   SAM P. ISRAEL, P.C.

                                   By: /s/Timothy Savitsky
                                   Timothy Savitsky (TS6683)
                                   Counsel for LFL and NFL




                                                                                    2
